Morton, C. J.
This is an indictment for the larceny of a number of sheep alleged to be the property of one Coleman.
There was evidence which would justify the jury in finding that the sheep of Coleman were in a pasture, together with sheep of one Parsons, and that all the sheep of both owners were stolen at the same time. There was evidence tending to *55show that a short time afterwards a flock of sheep was found in the possession of the defendants, which, by its number and marking, resembled the Coleman and Parsons sheep. It was competent to show that some of this flock, identified by peculiar marks, were the sheep of Parsons. It tended to identify the whole flock as the flock which was stolen, and thus to show that some of the flock were the property of Coleman. The fact that it might prove another crime committed by the defendants is immaterial. Commonwealth v. Riggs, 14 Gray, 376. See Commonwealth v. Robinson, 146 Mass. 571. Exceptions overruled.
H. C. Joyner, for the defendants.
A. J. Waterman, Attorney General, for the Commonwealth.